DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 12. 6, 8-10, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsita et al. US Pub. No. 2018/0284729 (“Orsita”) in view of Maor et al. US Pub. No. 2008/0131902 (“Maor”).
Regarding claim 1, Orsita teaches a system [see Fig. 14] for creating custom skincare products, the system comprising:
a skincare product formulating device [100 of Fig. 1 or Fig. 14]; and
a skin diagnosis computer device [information processing apparatus 1410], comprising:
	at least one processor; and
a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the skin diagnosis computing device to perform actions comprising:
obtaining skin information [step 201 of Fig. 2]; 
[0032] FIG. 2 shows a method 200, according to the present disclosure. Method 200 includes obtaining skin information corresponding to a consumer (step 201). The 

[0036] In one embodiment, an information processing apparatus is configured to output a series of questions to the user to collect information about the consumer for collecting skin information. However, alternative embodiments are also available in which the user enters information directly into appropriate fields displayed on the information processing apparatus without being prompted by displayed questions in order to input the information into the information processing apparatus.

determining at least one skincare product ingredient based on the skin information [Step 205 to 211 – Select Ingredient Corresponding to Skin Condition; Para. 0097]; and 
transmitting the determined at least one skincare product ingredient to the skincare product formulation device [see Fig. 5, 6, 9, and 14]; 
[0119] The information processing apparatus 1410 is configured to receive information about a user for use in generating a recipe that will be used by the cosmetic dispensing system 100 to dispense a composition into the output container. The information processing apparatus 1410 may be operated by a skin care professional at the location, such as dermatologist office, where the dispensed composition is dispensed and provided to the customer user. However, the information processing apparatus 1410 can also be operated directly by the customer user.

wherein the skincare product formulation device is configured to: 
receive the determined at least one skincare product ingredient; and dispense a skincare product that includes the at least one skincare product ingredient [see also Fig. 6 and 9].  
[0041] Once the desired number of ingredients are selected, formulation including the ingredients is generated (step 211). In one embodiment, the formulation includes a base composition and at least two booster compositions. In another embodiment, the formulation includes a base composition and three booster compositions. Once the formulation is generated, the formulation, including the selected ingredients, is dispensed. The dispensing may be done manually or via an automated dispenser. After or during the dispensing the dispensed formulation may be mixed. Mixing may be mixed manually or automatically during or after the dispensing. For example, in one embodiment, as show in FIG. 1, the mixing may be provided by the mixing module 103 of cosmetic dispensing system 100. In this embodiment, the receiving receptacle 109 is filled by the dispensing module 101 and then inserted into the mixing module 103, wherein the receiving receptacle is mixed to provide a stable, homogeneous mixture.

Orsita does not teach obtaining protein biomarker concentration information and determining at least one skincare produce ingredient based on the protein biomarker concentration information.
Maor teaches another system and method for providing a personalized skin-care composition for an individual includes sampling the skin of an individual for whom a personalized skin-care composition is to be provided.  Specifically, Maor teaches obtaining protein biomarker concentration information and determining at least one skincare produce ingredient based on the protein biomarker concentration information.
[0017] (a) sampling the skin of an individual for whom a personalized skin-care composition is to be provided;

[0018] (b) testing for a predetermined set of biomarkers so as to produce an individual biomarker profile;

[0019] (c) analyzing said biomarker profile using a biomarker profile database;

[0020] (d) producing a personalized skin-care product based on the results of step (c);

[0021] wherein the personalized skin-care composition is adapted for treating one or more skin conditions which the individual has.

[0025] The unique biomarker profile produced is preferably compared and analyzed using a computerized biomarker database. This database is preferably formed through testing on a wide range of individuals, so as to produce a library of biomarker information and profiles. Also, an individual's biomarker profile may be compared to a biomarker profile of the same individual produced on a previous occasion, so to directly assess changes in an individual's skin conditions.

[0026] A personalized skin-care product is then produced, according to the analysis performed through comparison between the individual's biomarker profile and the biomarker database.

[0027] The biomarkers which are tested for preferably cover a very large range of possible skin conditions, both pathological, and physiological. Such skin conditions may include, but are not limited to: acne, atopic dermatitis, irritation, allergy, seborrheic, aging, dryness, baldness, low pH, UV damage, etc. . . . In this manner, the skin-care product provided is adapted for treating all of the conditions from which a person suffers. It is also noted that through the use of biomarkers, skin conditions may be detected which would otherwise go unnoticed due, for example, to their fairly undeveloped state. Thus, using the method of the present invention, skin conditions which may worsen in the future, are treated at an early state. The method of the present invention thus provides for a health-promoting and disease-preventing skin-care product.

[0028] It is further noted that the method of the present invention preferably uses a combination of specific active ingredients which are, each individually, already known for the treatment of specific skin conditions.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Orsita with the obtaining protein biomarker concentration information and determining at least one skincare produce ingredient based on the protein biomarker concentration information of Maor.  The motivation for doing so would has been to accurately identify the skin condition.  As suggested by Maor, the use of biomarkers allows for the precise and specific characterization of an individual's skin profile, based on real scientific information, not on speculation [Para. 0024].
Regarding claim 2, Orsita teaches the actions further comprise presenting a questionnaire and receiving responses to questions of the questionnaire; and wherein the determination of the at least one skincare product ingredient is further based on the responses [Para. 0036].
Regarding claim 4, Orsita teaches determining at least one skincare product ingredient includes using a recommendation engine that determines skincare product ingredients used by subjects with similar characteristics [Para. 0038 - For example, a second grade exfoliation agent provides greater exfoliation than the first grade exfoliation agent.  Para. 0039 – ingredient with compatible pH; see further Para. 0057, 0060-0063].

Regarding claim 8, it is directed to the method of steps to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 9, Orsita teaches receiving, by a skincare product formulation device, the determined at least one skincare product ingredient; and dispensing, by the skincare product formulation device, the custom skincare product that includes the at least one skincare product ingredient [see Fig. 3, 6, or 7].
Regarding claim 12, see discussion in claim 4.
Regarding claim 10, Orsita teaches presenting, by the skin diagnosis computing device, a questionnaire; and receiving, by the skin diagnosis computing device, responses to questions of the questionnaire; wherein the determination of the at least one skincare product ingredient is further based on the responses [Para. 0036-0037].
Regarding claim 14-16 and 18, they are directed to circuitry to implement the system as set forth in claim 1-2, and 4.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claim(s) 3, 5, 11, 13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsita/Maor as applied to claim (1 and 2 or 4) or (8 and 10 or 12) or (14 and 16 or 18) above, and further in view of Salvi et al. US Pub. No. 2019/0237194 (“Salvi”).
Regarding claim 3, Maor teaches the questionnaire includes questions direct to at least one of usual dermatological treatment, cosmetic regular skin care, general health status, medical antecedents and heredity, life habits, etc. . . .

Salvi teaches another systems and methods for formulating a personalized skincare product for a user. Data inputs reflecting dermal information of the user (e.g., hydration level measurements, oil level measurements, and a photograph of the user's skin reflecting a set of skin concerns) are collected by a computing device and used to determine a set of normalized scores. A skin health data set is generated based on the normalized scores and stored in memory. A skin health metric is determined based on the skin health data set and is stored in memory. The computing device determines, using a machine learning framework, one or more first skincare product formulations based on the user skin health data set.  Specifically, Salvi teaches the input data direct to at least one of climate, humidity, stress level, and smoking status.
[0013] In some embodiments, the data inputs further include at least one of user age, sex, ethnicity or occupation. In some embodiments, the photograph is taken with at least one of visible light or ultraviolet light. In some embodiments, the one or more data inputs include information reflecting at least one of temperature, humidity, or environmental ultraviolet index of the user's location. In some embodiments, the one or more data inputs include information reflecting at least one of user genetics, medical history, diet, water intake, smoking habits, known allergies, alcohol habits, sleep quality, stress levels, time spent in front of electronic screens, or sun exposure. In some embodiments, the one or more data inputs include information reflecting at least one of a user-reported assessment of skin health, skincare product usage, past skincare product usage, past skin reactions, skincare goals, skincare concerns, skincare, absorption or texture preferences. In some embodiments, the one or more data inputs include at least one of an elasticity measurement of the user's skin, a wrinkle measurement of the user's skin, or a surface pH level of the user's skin. In some embodiments, the first skin health data set includes information reflecting at least one of the user's wrinkles, dark spots, dark circles, texture, acne, sun damage, pore size, redness, or other skin damage. In some embodiments, the first skincare product formulation includes information reflecting active ingredients, preservatives, dosage, and/or a unique user skin identifier.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they all directed to the systems and methods for personalizing skincare product for a user based on user information.    Salvi teaches the input data direct to at least one of climate, humidity, stress level, 
Regarding claim 5, Salvi teaches the actions further comprise: receiving feedback on skincare products from subjects; and updating the recommendation engine based on the feedback [see Para. 0036 - After the user has adopted the recommendation for a period of time, it is expected that one or more aspects of the prior data inputs 112 may change in response to the user's adopting the recommendation; Para. 0047, 0053, 0055].
Regarding claims 11 and 17, see discussion in claim 3.
Regarding claims 13 and 19, see discussion in claim 5.

Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsita/Maor as applied to claim 1 or 14 above, and further in view of Balooch et al. US Pub. No. 2020/0250866 (“Balooch”)
Regarding claim 7, Maor teaches generate the protein biomarker concentration information from a sample provided by the subject.  However, Orsita/Maor does not expressly teaches an immunoassay analyzer device configured to generate the protein biomarker concentration information from a sample provided by the subject.
Balooch teaches a systems, methods, and devices are provided for generating visualizations of facial aging trends based on protein biomarker concentration information.  Specifically, Balooch teaches  an immunoassay analyzer device [106 of fig. 1] configured to generate the protein biomarker concentration information from a sample provided by the subject.

obtain a sample from a user 90, and to generate skin trend visualizations based on the sample. As shown, one or more sampling disks 102, 104 are used to obtain a sample from the user 90. A sampling disk 104 is then processed by a protein extraction device 208, and a collected sample is applied to a test cartridge 108. The test cartridge 108 is inserted into an immunoassay analyzer device 106. The immunoassay analyzer device 106 determines concentrations of various protein biomarkers that are associated with various skin trends. The protein biomarker concentration information is then provided to a trend visualization computing device 110, which generates and presents skin trend visualizations based on the protein biomarker concentration information.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references since they all directed to the system of obtaining user skin information.  Balooch teaches an immunoassay analyzer device would further help to ease the gathering of user skin information.
Regarding claim 20, see discussion in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2012/0184448 to Stella et al. teach a methods for selecting and formulating compositions for treating and maintaining the quality of skin, wherein a composition is selected for use in a personal care product based on its demonstrated biological effect to improve skin quality as evidenced by one or more biomarker.
US Pub. No. 2019/03033991 to Ford teaches a system for producing a customized skin care product in less than five minutes includes active ingredient premixes, premix dispensers respectively operable to dispense a predefined quantity of the active ingredient premixes by a single dispenser operation, skin care product bases, product base dispensers respectively 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115